{¶ 32} I concur in the majority's analysis and disposition of Appellant's first, third and fourth assignments of error.
 {¶ 33} I concur in the majority's disposition of Appellant's second assignment of error based upon Appellant's failure to timely appeal the initial determination of contempt in 2006, and the trial court's determination Appellant's compliance was not impossible at all times since the finding of contempt. I disagree with this Court's determination this assignment of error is moot (and the Ninth District's decision in DiDomenico) because of the penalty enhancement provisions for subsequent contempt offenses. *Page 1